      Case 3:18-cv-01572-L Document 19 Filed 10/23/18                Page 1 of 1 PageID 85


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KATELYN HANKS,                                  §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §         Civil Action No. 3:18-CV-1572-L
                                                 §
 LA MICHOACANA MEAT MARKET,                      §
 INC. and SRO INVESTMENTS, LTD.,                 §
                                                 §
                  Defendants.                    §

                                             ORDER

        Before the court is the parties’ Joint Stipulation to Approve Consent Decree and Dismiss

Defendants with Prejudice (Doc. 18), filed October 18, 2018. The court has carefully considered

the Joint Stipulation and the Consent Decree attached to the Joint Stipulation as Exhibit “1”, and

is otherwise fully advised in this matter. Accordingly, the court hereby approves the Consent

Decree, which is incorporated herein as if repeated verbatim, and this action against Defendants

LA MICHOACANA MEAT MARKET, INC. and SRO INVESTMENTS, LTD, is dismissed

with prejudice. The court retains jurisdiction to enforce the Consent Decree. The parties shall

bear their own attorney’s fees and costs, except as detailed in the parties’ Consent Decree.

        It is so ordered this 23rd day of October, 2018.



                                                     _______________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Solo Page
